Citation Nr: 1820182	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-00 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to a non-service-connected death pension.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1965 to January 1976, followed by service in the Naval Reserves.  See Personnel Records, received December 2014 at p.95, 97, 102, 106, and 108 of 150.  The Veteran died in October 1987.  The appellant claims as the surviving spouse.  The Board makes no determination in this particular decision regarding her status as a surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was retained by the RO in Honolulu, Hawaii.

In September 2015, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Honolulu, Hawaii.  A transcript of the proceeding has been associated with the claims file.

With regard to the appellant's applications to reopen her claims for service connection for the cause of the Veteran's death, and for nonservice-connected pensions, regardless of the decision of the RO as to whether to reopen a previously denied claim, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in October 1987.  The death certificate shows that the cause of death was a gunshot wound to the head (noted on the certificate as self-inflicted).

2.  At the time of the Veteran's death, he had no service-connected disability, and he had no pending claims for VA compensation or due but unpaid benefits.

3.  The appellant's income exceeds the maximum amount for death pension.

4.  A July 1988 rating decision denied the appellant's claim for service connection for the cause of the Veteran's death; the appellant did not file a notice of disagreement or submit new and material evidence within one year of the denial.

5.  Evidence received since the July 1988 rating decision is not cumulative or redundant with regard to the claim for service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C. §5121 (2012); 38 C.F.R. §§ 3.152, 3.1000 (2017).

2.  The income limitations for death pension are not met.  38 U.S.C. § 1541 (2012).

3.  The July 2008 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

4.  New and material evidence has been received sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened herein and remanded for further development.  Therefore, any issues regarding the duties to notify and assist are moot.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for accrued benefits, and the application to reopen the claim of entitlement to nonservice-connected death pension benefits, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Regarding the accrued benefits claim, such claims are adjudicated on the basis of the evidence of record at the date of a veteran's death.  38 C.F.R. § 3.1000 (2012). While certain documents created by, or in the custody of VA, are deemed to be constructively of record, there have been no reports of such evidence in this case.  Therefore, the Board finds that no reasonable possibility exists that further notice or assistance would aid in substantiating the appellant's claim for accrued benefits in this case, and any deficiencies of notice or assistance are therefore moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's relevant records are all in the claims file pertaining to the accrued benefits and nonservice-connected death pension claims.  The appellant has not identified any outstanding records relating to these claims for VA to obtain.

In September 2015, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Honolulu, Hawaii.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concepts of accrued benefits and nonservice-connected death pension, elicited testimony on the elements necessary to substantiate the appeals, identified potential evidentiary defects, and the submission of additional evidence was addressed.  See 38 C.F.R. § 3.103(c)(2).  

The appellant has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Analysis

A.  Accrued Benefits

A surviving spouse may be entitled to due and unpaid periodic monetary VA benefits to which a veteran was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death (referred to as "accrued benefits").  38 U.S.C.A. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  "Reading sections 5101 and 5121 together compels the conclusion that, in order for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this particular case, the appellant conceded at the Board hearing, by way of her representative, that the Veteran had no claim pending for VA benefits at the time of his death, and that he never filed one while he was alive.  There is otherwise no indication in the claims file that the Veteran had due and unpaid periodic monetary benefits at the time of his death, and the Board notes that he had no service-connected disability at the time of his death.  For these reasons, entitlement to accrued benefits is not warranted.

B.  Nonservice-Connected Death Pension

Nonservice-connected death pension benefits are available for surviving spouses of veterans of a period of war who met the service requirements of 38 U.S.C.A. § 1521(j), or who at the time of death were receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541(a) (2012).  The annual rate of such nonservice-connected death pension, however, is generally reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 3.23.  If no child of the veteran is in the custody of the surviving spouse, the maximum annual pension rate was $8,359 effective December 2012, and had increased up to $8,830 effective December 2017 (rates are available online at https://www.benefits.va.gov/PENSION/
current_rates_survivor_pen.asp).  There are also net worth limitations for eligibility for nonservice-connected death pension.  See 38 U.S.C.A. § 1543 (2012).

In August 2013, the appellant filed an application.  She reported monthly gross income of $1,600, which annualizes to $19,200 of annual gross income.  No medical expenses were reported.  A September 2013 rating decision denied the claim, citing the fact that the appellant had not provided information regarding her marriage to the Veteran.  The appellant appealed herein.

While the Board acknowledges that a copy of the appellant's marriage license to the Veteran is not associated with the claims file, the Board declines at this time to address whether the appellant constitutes a "surviving spouse" because, regardless, the appellant's annual gross income clearly exceeds the maximum annual pension rate and, therefore, she is not otherwise eligible for nonservice-connected death pension benefits.  Her representative conceded at the Board hearing that there has been no change in the appellant's income.  The application must be denied.

C.  Cause of Death - Application to Reopen

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  For the reasons explained below, the Board finds that new and material evidence has been received, and the claim is reopened and remanded for further development as explained below.

A July 1988 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The basis of the denial was the fact that "the evidence does not establish that the Veteran's death was due to a service-connected disability."  The appellant did not file a notice of disagreement or submit new and material evidence within one year of the July 1988 rating decision, which became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2013, the appellant filed an application to reopen the claim.  A September 2013 rating decision denied the claim, citing the fact that the appellant had not provided information regarding her marriage to the Veteran.  The appellant appealed herein.

At the time of the last final denial in July 1988, the evidence of record included the Veteran's service treatment records, and his death certificate.  The service treatment records do not show any mental health treatment or diagnoses.  The death certificate shows that the cause of death was a gunshot wound to the head, and it is noted on the death certificate that it was self-inflicted.

Since the last final denial, new evidence associated with the claims file includes the appellant's December 2013 statement, and her Board hearing testimony that she attended marital therapy with her husband between April 1987 and October 1987 at the Schofield Barracks Health Center (while the Veteran was a reservist), that they each received individual counseling there, and that she was told by the psychiatrist that the Veteran had PTSD.  The Board notes again that when determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, presuming the credibility of the appellant's statement that she was told by the Veteran's psychiatrist in 1987 that he had PTSD, the Board finds that new and material evidence has been received, and the claim is reopened.

Before a decision may be made on the claim, however, the Board finds that further development is required, as addressed in the remand section below.

We also note that the STRs are contained in an envelope with a creation date of 2003.  Furthermore, VBMS has a receipt date long after the prior final decision.  Since STRs are critical of a claim of the cause of death, the provisions of 38 C.F.R. § 3.156 are implicated.  We shall not conduct a detailed analysis to determine if the AOJ changed the envelopes or when the documents were actually received.   For the limited purpose of reopening, we shall access that the envelope and the VBMS date are correct.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension is denied.

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

The Veteran served on active duty in the U.S. Navy from February 1965 to January 1976, followed by service in the Naval Reserves.  See Personnel Records, received (according to VBMS) December 2014 at p.95, 97, 102, 106, and 108 of 150.  The Veteran died in October 1987.  The appellant claims as the surviving spouse.  The Board makes no determination in this remand regarding her status as a surviving spouse.

As an initial matter, the Board notes that at the time of the Veteran's death in October 1987, he had no service-connected disability.  The death certificate shows that the cause of death was a gunshot wound to the head, and it is noted on the death certificate that it was self-inflicted.  The appellant testified at the Board hearing that the Veteran shot her four times before he shot himself.

The Veteran's service treatment records include an August 1967 record that shows he was diagnosed with a mixed anxiety reaction.  See STRs at p.90 of 106.  October 1967 and February 1970 reports of medical history that show the Veteran checked the boxes indicating he experienced frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  See STRs at p.91 and 99 of 116.  An October 1974 report of medical history shows the Veteran checked the box indicating he experienced nervous trouble, and the physician noted "occasional nerve trouble."  See STRs at p.89 of 116.

Post-service, the appellant reported on her claim that she married the Veteran in September 1981.  She reports that between April 1987 and October 1987, she and the Veteran attended individual and marital counseling at the U.S. Army Schofield Barracks Health Clinic.  See Form 21-4142, December 2013; see also Board hearing transcript.  She alleges that their psychiatrist told her that the Veteran had posttraumatic stress disorder (PTSD), albeit no particular in-service stressor is shown in any of the evidence of record, nor has any particular stressor been alleged by the appellant.  See Board hearing transcript.  She also has alleged that the Veteran was violent and was using drugs.  See Statement, May 1988.  

None of the U.S. Army Schofield Barracks Health Clinic records dated from April 1987 to October 1987, however, have been associated with the claims file.  While the Board acknowledges that the RO indicated that the records were requested in January 2014, and that a negative reply was received in February 2014, the Board notes that the request for the records was sent to Tripler Army Medical Center, which is around 20 miles away from the U.S. Army Schofield Barracks Health Clinic.  Therefore, the Board finds that this matter should be remanded so that any available individual mental health treatment records and marital therapy records from the U.S. Army Schofield Barracks Health Clinic dated from April 1987 to October 1987 may be associated with the claims file.

In addition, as shown above, the Veteran's service treatment record show that he was diagnosed with a mixed anxiety reaction in August 1967, that he reported experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble in October 1967 and February 1970, and that he was noted by a physician as having "occasional nerve trouble" in October 1974.  No VA medical opinion, however, has been obtained.  Therefore, on remand, a VA medical opinion should be obtained to address whether it is at least as likely as not that the Veteran had an acquired psychiatric disorder that is related to his active service, and if so, whether it caused or contributed substantially or materially to the Veteran's death by suicide.

Also, the appellant's marriage license to the Veteran is not of record.  Therefore, on remand, the AOJ should ask the appellant to submit proof of her marriage to the Veteran, such as a copy of her marriage license.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit a copy of proof of her marriage to the Veteran.

2.  Associate with the claims file copies of the Veteran's individual mental health and marital therapy treatment records from the U.S. Army Schofield Barracks Health Clinic dated from April 1987 to October 1987.

Please note that the address for the U.S. Army Schofield Barracks Health Clinic is different from Tripler Army Medical Center (around 20 miles away).  The U.S. Army Schofield Barracks Health Clinic website shows that requests for records should be made to: Schofield Barracks Health Clinic, 
BLDG 683, Wahiawa, HI 96786.  Tel: (808) 433-8440.  See https://www.tamc.amedd.army.mil/mchk-pa/requesting_medical_records.htm.  If the documents would have been stored elsewhere, that fact must be documented in the record.

3.  After the above development has been completed, obtain a VA medical opinion based on a review of the claims file as to whether it is "at least as likely as not" that the Veteran had an acquired psychiatric disorder that was related to his active service, and whether such disorder caused or contributed substantially or materially to the cause of the Veteran's death.

Any opinion must be accompanied by a complete rationale.  

4.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


